Hill, O. J.
Tlie allegations of the petition, if proved, in the absence of a defense, would authorize a recovery of the damages claimed, and there was no error in overruling the demurrer.

Judgment affirmed.

Pottle, J., not presiding.
The defendant demurred generally, and on the following grounds: That it did not appeal- what authority Perryman had to represent the defendant, or that he was such an agent as that assurances or statements made by him would bind the defendant; that it did not appear whether the representations made byr Perrynnan were in parol or in writing, and, if in writing, no copy of the writing was exhibited; that the petition failed to set out a copy of the plaintiff’s letter to the defendant; that it appeared from the contract exhibited that no representation made by any person as an inducement to execute the contract bound the defendant; that the alleged damages were speculative and conjectural, and were too vague and indefinite to constitute the basis of recovery; and that, special damages not being recoverable, and there being no prayer for general damages, the plaintiff should not recover.
Payne, Little & Jones, for plaintiff in error,
cited: Cable Co. v. Powell, 3 Ga. App. 73; Langston v. Postal Telegraph-Cable Co., 6 Get,. App. 833; 1 Am. & Eng. Ene. L. (2d ed.) 987; Baldwin v. Daniel, 69 Ga. 782 (5); Biggers y. Equitable Mfg. Co., 124 Ga. 1045; Stimpson Computing Scale Co. y. Taylor, 4 Ga. App. 567; Hand v. Armstrong, 34 Ga. 233, 235; Christophulos Café Co. y. Phillips, 4 Ga. App. 819.